Citation Nr: 0526932	
Decision Date: 10/03/05    Archive Date: 10/17/05

DOCKET NO.  03-16 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a stomach disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The veteran had active service from December 1967 to December 
1970 and from January 1971 to September 1972.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

In May 2004, the Board remanded the claims of entitlement to 
service connection for a stomach disorder and a skin disorder 
to the RO for further development and consideration.  And in 
June 2005, on remand, the RO granted service connection for a 
skin disorder (specifically, tinea cruris and tinea pedia).  
So the skin disorder claim, although initially denied, since 
has been allowed and is no longer before the Board since the 
veteran has not appealed either the rating or effective date 
assigned for this condition.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his claim for a stomach disorder.

2.  The veteran's current stomach disorder is not shown to be 
causally related to an injury or disease in service.


CONCLUSION OF LAW

The veteran's stomach disorder was not incurred or aggravated 
during service, and a peptic ulcer may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
This was accomplished in this case as a development letter 
was mailed to the veteran in March 2002, so prior to the RO's 
August 2002 decision being appealed.  The RO more recently 
sent the veteran additional VCAA letters in August 2004 
and February 2005.  In these letters, the RO specifically 
requested that he provide any evidence in his possession 
pertaining to his claim.  See 38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2005) and 38 C.F.R. § 3.159(b)(1) (2004).  In response, 
he stated in August 2004 that all treatment he had received 
for his stomach conditions was at VA facilities, and the RO 
obtained these identified records.



Among other things, the VCAA requires that VA will provide a 
medical examination when the record of the claim does not 
contain sufficient medical evidence for VA to adjudicate the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2004).  Part of the reason the Board remanded 
this case to the RO in May 2004 was to have the veteran 
examined to obtain a medical nexus opinion concerning the 
cause of his stomach disorder.  And on remand, the RO had him 
examined in February 2005 and obtained the requested medical 
nexus opinion regarding the purported relationship between 
his current stomach conditions and his service in the 
military.  He has been provided every opportunity to submit 
evidence and argument in support of his claim.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Thus, the veteran clearly is not prejudiced because he is 
fully aware of what the evidence needs to show - even were 
the Board to assume for the sake of argument that his VCAA 
notice is somehow inadequate.  See Mayfield v. Nicholson, 
19 Vet. App. 103, 128-30 (2005) (if VA fails to inform the 
veteran regarding what information and evidence is necessary 
to substantiate the claim, VA must demonstrate there was 
clearly no prejudice to him based on any failure to give 
such notice).  The Court went on to hold in Mayfield that an 
error, whether procedural or substantive, is prejudicial 
"when the error affects a substantial right so as to injure 
an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication]."  (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).

There is no evidence missing from the record that must be 
part of it for the veteran to prevail on the claim.  This 
being the case, the content of the VCAA notice substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice).  Consequently, further VCAA notice is not required.



II.  Governing Laws, Regulations and Legal Analysis

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
this disability was incurred in active service or, if pre-
existing active service, was aggravated therein beyond its 
natural progression.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).

Stated somewhat differently, to establish entitlement to 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection also may be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Certain conditions, including a peptic ulcer, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.

The essential basis of the veteran's claim for service 
connection is that he was treated for a stomach condition 
while in the military and that he currently has a stomach 
condition - so they are related.

The veteran's service medical records confirm he complained 
of gastrointestinal upset in April 1970, so while in the 
military, and gastroenteritis was diagnosed.  He also was 
diagnosed with upper gastrointestinal bleeding, secondary to 
acute gastritis, suspected but not proven, in July 1970.  
Upper gastrointestinal series conducted in May and July 1970 
were normal.  His second period of service ended in September 
1972.

A VA upper gastrointestinal series, conducted in May 1996, 
diagnosed small sliding scale hiatal hernia and 
gastroesophageal reflux.  A VA progress note dated in 
May 1996 also questioned whether the veteran had peptic ulcer 
disease.  In August 1996, a VA progress note also diagnosed 
minimal diverticulosis.  Subsequent medical records note 
treatment for these conditions.  

The medical evidence of record fails to establish the 
veteran's current hiatal hernia, gastroesophageal reflux, and 
minimal diverticulosis were incurred during his 
active military service or that he ever had a peptic ulcer - 
much less within one year of his discharge from the military.  
And none of the clinical treatment records contain any 
medical opinion sufficiently suggesting a causal relationship 
or nexus between these current conditions and his active 
military service generally.  In fact, the physician who 
conducted the February 2005 VA examination pointed out that 
two upper gastrointestinal series during service did not show 
any evidence of hiatal hernia or gastroesophageal reflux 
disease.  This VA physician went on to state that he had 
reviewed the veteran's relevant medical records and claims 
file and concluded that his current gastrointestinal 
complaints could not be related to his military service.  
This opinion is very probative since it was based on an 
independent review of the record, not just a clinical 
evaluation or history as related by the veteran, himself.  It 
was well informed, so it has the proper factual foundation, 
irrespective that it is also unrefuted.  See Elkins v. Brown, 
5 Vet. App. 44, 478 (1993); Owens v. Brown, 7 Vet. App. 429 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).



The veteran is a layman, therefore, he is not qualified to 
render a medical diagnosis or, more importantly in this 
particular instance, a medical opinion concerning the cause 
of the condition at issue.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); see also Mercado-Martinez v. West, 1 
Vet. App. 415, 419 (1998), citing Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992).

In addition, the Board observes that the veteran's current 
small sliding scale hiatal hernia, gastroesophageal reflux, 
and minimal diverticulosis were not initially diagnosed until 
1996, so almost 24 years following his last discharge from 
service, without evidence of continuity of symptomatology 
during the interim years.  See Savage v. Gober, 10 Vet. App. 
488, 495-498 (1997).

Accordingly, in light of the absence of any such evidence 
suggesting a link between the currently diagnosed small 
sliding scale hiatal hernia, gastroesophageal reflux, and 
minimal diverticulosis and service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
- meaning there is no reasonable doubt to resolve in his 
favor concerning this.  See 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for a stomach disorder is 
denied.  



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


